SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. STACK-IT STORAGE, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 000-51229 (Commission File Number) 51-0482104 (I.R.S. Employer Identification No.) 11011 Richmond Avenue, Suite 525 Houston, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 479-7050 Securities for which a duty to file reports under Section 13(a) or 15(d) remains: Common Stock, $0.01 par value Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: x Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) x Rule 12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 130 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STACK-IT STORAGE, INC. By: /s/D. Hughes Watler, Jr. D. Hughes Watler, Jr. Chief Financial Officer October 28, 2015
